Citation Nr: 1032151	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-42 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her cousin



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran was in missing status from October 1943 to January 
1945 and he had recognized guerilla service from January 1945 to 
November 1945.  He also had Regular Philippine Army Service from 
November 1945 to February 1946.  The appellant seeks benefits as 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 RO decision that, in pertinent part, 
determined that the appellant was not eligible for VA death 
pension benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

The March 2009 RO decision (noted above) also determined that the 
appellant had no legal entitlement to accrued benefits.  Another 
March 2009 RO rating decision denied service connection for the 
cause of the Veteran's death.  The appellant filed a notice of 
disagreement in June 2009 that also addressed those issues, and a 
statement of the case was issued in August 2009.  In her October 
2009 VA Form 9, the appellant confined her appeal to the issue 
stated on the title page of this decision.  Additionally, at the 
April 2010 Board hearing, the appellant also indicated that she 
was solely appealing the issue as to whether she has basic 
eligibility for VA death pension benefits.  The record does not 
reflect that a timely substantive appeal has been submitted as to 
any other matters, thus, the Board does not have jurisdiction 
over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not possess the requisite service to qualify for 
VA death pension benefits for his surviving spouse.  


CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the veteran: (1) one year or more prior to the veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the veteran served (as in the present 
case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

The appellant essentially claims that her deceased husband had 
recognized guerilla service and USAFFE service, and that she is 
entitled to VA death pension benefits.  

The available service personnel records indicate that the Veteran 
was in missing status from October 1943 to January 1945 and he 
had recognized guerilla service from January 1945 to November 
1945.  He also had Regular Philippine Army Service from November 
1945 to February 1946.

A September 1965 chronological record of military service and 
subsequent assignment from the Headquarters Company, C Company, 
1st Battalion, 1st Infantry Division, of the Philippine Army 
noted service periods for the Veteran from July 1938 to December 
1960, including USAFFE service.  There was a notation that the 
above data was based on a personal interview of the Veteran.  

The Veteran died in January 1994.  The death certificate lists 
the immediate cause of death as cardiorespiratory arrest with an 
antecedent cause of death listed as a cerebrovascular accident.  

An April 2000 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, noted that the Veteran was inducted in September 1941, 
with C Company, 1st Battalion, 22nd Infantry, 21st Division (F-
23), and that he was processed in November 1945.  There was a 
notation that his military status was USAFFE/guerilla.  

A June 2008 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, also indicated that the Veteran was inducted in 
September 1941, with C Company, 1st Battalion, 22nd Infantry 
Division (F-23), and that he was processed in November 1945.  
There was a notation that his military status was 
USAFFE/guerilla.  

The VA is bound by the service department's certification as to 
the Veteran's military service.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).  As discussed above, the service department 
has certified that the Veteran was in missing status from October 
1943 to January 1945 and he had recognized guerilla service from 
January 1945 to November 1945.  He also had regular Philippine 
Army Service from November 1945 to February 1946.  

In light of the above, the certifications from the Armed Forces 
of the Philippines (noted above) submitted by the appellant, as 
well as the September 1965 chronological record of military 
service and subsequent assignment from Headquarters Company, C 
Company, 1st Battalion, 1st Infantry Division, of the Philippine 
Army, fail to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as the certifications are not 
official documents of the appropriate United States service 
department, and are without the official seal.  The documents, 
therefore, are not acceptable as verification of the appellant's 
deceased spouse's service for the purpose of receiving VA 
benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

While the Veteran served during wartime, his service as a 
recognized guerilla from January 1945 to November 1945, and his 
service in the Regular Philippine Army from November 1945 to 
February 1946, does not qualify the appellant for entitlement to 
VA death pension benefits.  Persons with service in the 
Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far 
East), including the recognized guerrillas, or service with the 
New Philippine Scouts under Public Law 190, 79th Congress shall 
not be deemed to have been in active military service with the 
Armed Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds 
that the appellant is not eligible for the requested benefit.  
While the Veteran's service, as described above, may be 
sufficient for certain VA purposes (such as compensation), it is 
not the type of service that can qualify a claimant for certain 
VA benefits, such as a non-service- connected death pension in 
this case.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's spouse.  Therefore, the Board must deny the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


